Case 1:19-md-02902-RGA Document 118 Filed 06/25/20 Page 1 of 2 PageID #: 1337




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


IN RE: SITAGLIPTIN PATENT LITIGATION                    MDL No. 19-2902-RGA


MERCK SHARP & DOHME CORP.,

                        Plaintiff,

                   v.
                                                        C.A. No. 19-311-RGA
ANCHEN PHARMACEUTICALS, INC.
and PAR PHARMACEUTICAL, INC.,

                        Defendants.



                                      NOTICE OF SERVICE

         PLEASE TAKE NOTICE that on June 25, 2020, true and correct copies of Defendants

Anchen Pharmaceuticals, Inc. and Par Pharmaceutical, Inc.’s Second Amended and

Supplemental Disclosures Pursuant to Paragraph 3 of the Default Standard for Discovery, were

caused to be served upon the following counsel as indicated:

 VIA ELECTRONIC MAIL                             VIA ELECTRONIC MAIL
  Michael P. Kelly                               Bruce R. Genderson
  Daniel M. Silver                               Jessamyn S. Berniker
  Alexandra M. Joyce                             Stanley E. Fisher
  MCCARTER & ENGLISH, LLP                        Alexander S. Zolan
  Renaissance Centre                             Shaun P. Mahaffy
  405 North King Street, 8th Floor               Anthony H. Sheh
  Wilmington, DE 19801                           Jingyuan Luo
  mkelly@mccarter.com                            Elise M. Baumgarten
  dsilver@mccarter.com                           WILLIAMS & CONNOLLY LLP
  ajoyce@mccarter.com                            725 Twelfth Street, N.W.
                                                 Washington, DC 20005
                                                 bgenderson@wc.com
                                                 jberniker@wc.com
                                                 sfisher@wc.com
                                                 smahaffy@wc.com
                                                 asheh@wc.com


RLF1 23622468v.1
Case 1:19-md-02902-RGA Document 118 Filed 06/25/20 Page 2 of 2 PageID #: 1338




                                          jluo@wc.com
                                          ebaumgarten@wc.com

 Of Counsel:                              /s/ Katharine L. Mowery
                                          Steven J. Fineman (#4025)
 David H. Silverstein                     Katharine L. Mowery (#5629)
 AXINN, VELTROP & HARKRIDER LLP           RICHARDS, LAYTON & FINGER, P.A.
 114 West 47th Street                     One Rodney Square
 22nd Floor                               920 N. King Street
 New York, NY 10036                       Wilmington, Delaware 19801
 (212) 728-2200                           (302) 651-7700
 dsilverstein@axinn.com                   fineman@rlf.com
                                          mowery@rlf.com
 Aziz Burgy
 Christopher M. Gallo                     Attorneys for Anchen Pharmaceuticals, Inc.
 AXINN, VELTROP & HARKRIDER LLP           and Par Pharmaceutical, Inc.
 950 F Street, NW
 7th Floor
 Washington, DC 20004
 (202) 912-4700
 aburgy@axinn.com
 cgallo@axinn.com

 Dated: June 25, 2020




                                      2
RLF1 23622468v.1
